

Exhibit 10.155


RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: David J. Weinberger, Esq.
Facsimile: 212-969-2900
PUENTE HILLS MALL, LLC, as trustor
(Borrower)
to
Commonwealth Land Title Company, as trustee
(Trustee)
for the benefit of
MIDLAND NATIONAL LIFE INSURANCE COMPANY, as beneficiary
(Lender)
________________________________________________________
DEED OF TRUST, SECURITY AGREEMENT
AND FIXTURE FILING
________________________________________________________
Dated:    As of June 21, 2012
Loan No. 0000749 Puente Hills Mall



1

--------------------------------------------------------------------------------



DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Security
Instrument”) is made as of this 21st day of June, 2012, by PUENTE HILLS MALL,
LLC, a Delaware limited liability company, having its principal place of
business at c/o Glimcher Properties Limited Partnership, 180 East Broad Street,
21st Floor, Columbus, Ohio 43215, as trustor (together with its permitted
successors and assigns, “Borrower”) to Commonwealth Land Title Company, a
California corporation, as trustee (“Trustee”) having its principal place of
business at 888 S. Figueroa Street, Suite 2100, Los Angeles, California 90017
for the benefit of MIDLAND NATIONAL LIFE INSURANCE COMPANY, an Iowa Corporation,
having an address at One Midland Plaza, Sioux Falls, South Dakota 57193, as
beneficiary (together with its successors and assigns, “Lender”).
W I T N E S S E T H:
WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
principal sum of SIXTY MILLION AND NO/100 DOLLARS ($60,000,000.00) advanced
pursuant to that certain Loan Agreement, dated as of the date hereof, between
Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) and
evidenced by that certain Promissory Note, dated the date hereof, made by
Borrower in favor of Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Note”);
WHEREAS, Borrower desires to secure the payment of the Debt and the performance
of all of its obligations under the Note, the Loan Agreement and the other Loan
Documents (as herein defined); and
WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, the Note, and that certain Assignment of
Leases and Rents dated as of the date hereof made by Borrower in favor of Lender
delivered in connection with this Security Instrument (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Assignment of Leases”), including the rights, remedies, obligations,
covenants, conditions, agreements, indemnities, representations and warranties
of the parties therein, are hereby incorporated by reference herein as though
set forth in full and shall be considered a part of this Security Instrument
(the Loan Agreement, the Note, this Security Instrument, the Assignment of
Leases and all other documents evidencing or securing the Debt (including all
additional mortgages, deeds of trust, deeds to secure debt and assignments of
leases and rents) or executed or delivered in connection therewith, are
hereinafter referred to collectively as the “Loan Documents”).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:
ARTICLE 1 - GRANTS OF SECURITY
Section 1.1    Property Mortgaged. Borrower does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Lender and
its successors and assigns the following property, rights, interests and estates
now owned, or hereafter acquired by Borrower (collectively, the “Property”):

2

--------------------------------------------------------------------------------



(a)Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);
(b)Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Security Instrument;
(c)Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);
(d)Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses,
ditches, wells, reservoirs and drains, water, ditch, well, reservoir and
drainage rights and powers, air rights and development rights, and all estates,
rights, titles, interests, privileges, liberties, servitudes, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way now or
hereafter belonging, relating or pertaining to the Land and the Improvements and
the reversion and reversions and remainders, and all land lying in the bed of
any street, road or avenue, opened or proposed, in front of or adjoining the
Land, to the center line thereof and all the estates, rights, titles, interests,
dowers and rights of dower, curtesy and rights of curtesy, property, possession,
claim and demand whatsoever, both at law and in equity, of Borrower of, in and
to the Land and the Improvements and every part and parcel thereof, with the
appurtenances thereto;
(e)Equipment. All “goods” and “equipment,” as such terms are defined in
Article 9 of the Uniform Commercial Code (hereinafter defined), now owned or
hereafter acquired by Borrower, which is used at or in connection with the
Improvements or the Land or is located thereon or therein (including, but not
limited to, all machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Borrower and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto (collectively, the
“Equipment”). Notwithstanding the foregoing, Equipment shall not include any
property belonging to tenants under Leases (hereinafter defined) except to the
extent that Borrower shall have any right or interest therein;

3

--------------------------------------------------------------------------------



(f)Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower's interest therein) reimbursements or other rights
pertaining to utility or utility services provided to the Land and/or
Improvements, the present or future use or availability of waste water capacity,
and all other utilities whether or not situated in easements, all water tanks,
water supply, water power sites, fuel stations, fuel tanks, fuel supply, and all
other structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the “Fixtures”). Notwithstanding the foregoing,
“Fixtures” shall not include any property which tenants are entitled to remove
pursuant to Leases, except to the extent that Borrower shall have any right or
interest therein;
(g)Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever as defined
in and subject to the provisions of the Uniform Commercial Code, other than
Fixtures, which are now or hereafter owned by Borrower and which are located
within or about the Land and the Improvements, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof
(collectively, the “Personal Property”), and the right, title and interest of
Borrower in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and
enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;
(h)Leases and Rents. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into (collectively, the
“Leases”), whether before or after the filing by or against Borrower of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) and all right, title and interest of
Borrower, its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by
the lessees of their obligations thereunder and all rents, additional rents,
revenues, issues and profits (including all oil and gas or other mineral
royalties and bonuses) in each case from the Land and the Improvements whether
paid or accruing before or after the filing by or against Borrower of any
petition for relief under the Bankruptcy Code (collectively, the “Rents”) and
all proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Debt;

4

--------------------------------------------------------------------------------



(i)Condemnation Awards. All Awards which may heretofore and hereafter be made
with respect to the Property, whether from the exercise of the right of eminent
domain (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property;
(j)Insurance Proceeds. All Insurance Proceeds in respect of the Property under
any Policies covering the Property, including, without limitation, the right to
receive and apply the proceeds of any Policies, judgments, or settlements made
in lieu thereof, in connection with a Casualty to the Property;
(k)Tax Certiorari. All refunds, rebates or credits in connection with reduction
in Taxes or Other Charges charged against the Property;
(l)Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, Insurance Proceeds and Awards,
into cash or liquidation claims;
(m)Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;
(n)Agreements. All agreements, contracts, certificates, instruments, franchises,
permits, licenses, plans, specifications and other documents, now or hereafter
entered into, and all rights therein and thereto, respecting or pertaining to
the use, occupation, construction, management or operation of the Land and any
part thereof and any Improvements or respecting or pertaining to any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Borrower therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder;
(o)Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;
(p)Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including, without limitation, all accounts
established or maintained pursuant to (i) the Cash Management Agreement and (ii)
the Lockbox Agreement; together with all deposits or wire transfers made to such
accounts and all cash, checks, drafts, certificates, securities, investment
property, financial assets, instruments and other property held therein from
time to time and all proceeds, products, distributions or dividends or
substitutions thereon and thereof;
(q)Letter of Credit. All letter-of-credit rights (whether or not the letter of
credit is evidenced by a writing) Borrower now has or hereafter acquires
relating to the properties, rights, titles and interests referred to in this
Section 1.1;
(r)Minerals and Landscaping. All royalties, minerals, crops, timbers, trees,
shrubs, flowers and landscaping features now or hereafter located on, under or
above the Land;
(s)Utility Services Deposits. All present and future monetary deposits given to
any public or private utility with respect to utility services furnished to any
part of the Land;
(t)Tort Claims. All commercial tort claims Borrower now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1; and

5

--------------------------------------------------------------------------------



(u)Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (t) above.
AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Security Instrument be deemed
conclusively to be real estate and mortgaged hereby.
Section 1.2    Assignment of Rents. Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower's right, title and interest in
and to all current and future Leases and Rents; it being intended by Borrower
that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of
the Assignment of Leases, the Cash Management Agreement and Section 7.1(h) of
this Security Instrument, Lender grants to Borrower a revocable license to
collect, receive, use and enjoy the Rents and Borrower shall hold the Rents, or
a portion thereof sufficient to discharge all current sums due on the Debt, for
use in the payment of such sums. Upon the occurrence of an Event of Default, the
license granted to Borrower pursuant to this Section 1.2 shall automatically be
revoked.
Section 1.3    Security Agreement. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. By executing and delivering this Security Instrument,
Borrower hereby grants to Lender, as security for the Obligations (hereinafter
defined), a security interest in the Fixtures, the Equipment and the Personal
Property and other property constituting the Property, whether now owned or
hereafter acquired, to the full extent that the Fixtures, the Equipment, the
Personal Property and such other property may be subject to the Uniform
Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”). If an Event of Default shall
occur and be continuing, Lender, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Lender may deem necessary for the care,
protection and preservation of the Collateral. Upon request or demand of Lender
after the occurrence and during the continuance of an Event of Default, Borrower
shall, at its expense, assemble the Collateral and make it available to Lender
at a convenient place (at the Land if tangible property) reasonably acceptable
to Lender. Borrower shall pay to Lender on demand any and all expenses,
including reasonable legal expenses and attorneys' fees, incurred or paid by
Lender in protecting its interest in the Collateral and in enforcing its rights
hereunder with respect to the Collateral after the occurrence and during the
continuance of an Event of Default. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Borrower in
accordance with the provisions hereof at least ten (10) Business Days prior to
such action, shall, except as otherwise provided by applicable law, constitute
reasonable notice to Borrower. The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its discretion shall deem proper. Borrower's (debtor's)
principal place of business is as set forth on page one (1) hereof and the
address of Lender (secured party) is as set forth on page one (1) hereof.
Section 1.4    Fixture Filing. Certain of the Property is or will become
“fixtures” (as that

6

--------------------------------------------------------------------------------



term is defined in the Uniform Commercial Code) on the Land, and this Security
Instrument, upon being filed for record in the real estate records of the city
or county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said Uniform Commercial Code upon such of the Property that is or may become
fixtures.
Section 1.5    Pledges of Monies Held. Borrower hereby pledges to Lender any and
all monies now or hereafter held by Lender or on behalf of Lender, including,
without limitation, any sums deposited in the Lockbox Account, the Cash
Management Account, the Reserve Funds and Net Proceeds, as additional security
for the Obligations until expended or applied as provided in this Security
Instrument or the Loan Agreement.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
and on behalf of Lender and to the use and benefit of Lender and Trustee, and
for their successors and assigns forever;
IN TRUST, WITH POWER OF SALE, to secure payment to Lender of the outstanding
principal amount set forth in, and evidenced by the Loan Agreement and the Note,
together with all interest accrued and unpaid thereon, and all other sums due to
Lender in respect of or in connection with the Loan under the Note, the Loan
Agreement, this Security Instrument and the other Loan Documents, including
without limitation any prepayment premium and all sums expended or advanced by
the Lender pursuant to any terms or provision in this Security Instrument or any
other Loan Document (collectively, the “Debt”) at the time and in the manner
provided for its payment in the Loan Agreement, the Note and in this Security
Instrument.
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations (hereafter defined) as set
forth in this Security Instrument and shall well and truly abide by and comply
with each and every covenant and condition set forth herein and in the Note, the
Loan Agreement and the other Loan Documents, these presents and the estate
hereby granted shall cease, terminate and be void; provided, however, that
Borrower's obligation to indemnify and hold harmless Lender pursuant to the
provisions hereof shall survive any such payment or release.
ARTICLE 2 - DEBT AND OBLIGATIONS SECURED
Section 2.1    Debt. This Security Instrument and the grants, assignments and
transfers made in Article 1 hereof are given for the purpose of securing the
Debt.
Section 2.2    Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article 1 hereof are also given for the
purpose of securing the following (collectively, the “Other Obligations”):
(a)    the performance of all other obligations of Borrower contained herein;
(b)    the performance of each obligation of Borrower contained in the Loan
Agreement and any other Loan Document; and

7

--------------------------------------------------------------------------------



(c)    the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.
Section 2.3    Debt and Other Obligations. Borrower's obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”
ARTICLE 3 - BORROWER COVENANTS
Borrower covenants and agrees that:
Section 3.1    Payment of Debt. Borrower will pay the Debt at the time and in
the manner provided in the Loan Agreement, the Note and this Security
Instrument.
Section 3.2    Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein.
Section 3.3    Insurance. Borrower shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.
Section 3.4    Maintenance of Property. Borrower shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Fixtures,
the Equipment or the Personal Property, tenant finish and refurbishment of the
Improvements) without the prior written consent of Lender or as otherwise
permitted pursuant to the Loan Agreement. Consistent with the terms of the Loan
Agreement as to all matters in this sentence, Borrower shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
Casualty or become damaged, worn or dilapidated or which may be affected by any
Condemnation, and shall complete and pay for any structure at any time in the
process of construction or repair on the Land.
Section 3.5    Waste. Borrower shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way materially impair the value of the Property or the security of this
Security Instrument. Borrower will not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.
Section 3.6    Payment for Labor and Materials.
(a)    Subject to Section 3.6(b) hereof, Borrower will promptly pay when due all
bills and costs for labor, materials, and specifically fabricated materials
(“Labor and Material Costs”) incurred in connection with the Property and never
permit to exist beyond the due date thereof in respect of the Property or any
part thereof any lien or security interest, even though inferior to the liens
and the security interests hereof, and in any event never permit to be created
or exist in respect of the Property or any part thereof any other or additional
lien or security interest other than the liens or security interests hereof
except for the Permitted Encumbrances.

8

--------------------------------------------------------------------------------



(b)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default has occurred and is continuing under the Loan Agreement, the
Note, this Security Instrument or any of the other Loan Documents, (ii) Borrower
is permitted to do so under the provisions of any other mortgage, deed of trust
or deed to secure debt affecting the Property, (iii) such proceeding shall
suspend the collection of the Labor and Material Costs from Borrower and from
the Property or Borrower shall have paid all of the Labor and Material Costs
under protest, (iv) such proceeding shall not be prohibited under the provisions
of any other instrument to which Borrower is subject and shall not constitute a
default thereunder, (v) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost, and (vi) Borrower shall have furnished the security as may be required in
the proceeding, or as may be reasonably requested by Lender, to insure the
payment of any contested Labor and Material Costs, together with all interest
and penalties thereon.
Section 3.7    Performance of Other Agreements. Borrower shall observe and
perform each and every term, covenant and provision to be observed or performed
by Borrower pursuant to the Loan Agreement, any other Loan Document and any
other agreement or recorded instrument affecting or pertaining to the Property
and any amendments, modifications or changes thereto.
Section 3.8    Change of Name, Identity or Structure. Borrower shall not change
Borrower's name, identity (including its trade name or names) or, if not an
individual, Borrower's corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in Borrower's
structure, without first obtaining the prior written consent of Lender, except
as otherwise permitted pursuant to Section 5.2.10 of the Loan Agreement.
Borrower shall execute and deliver to Lender, prior to or contemporaneously with
the effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity,
perfection and priority of the security interest granted herein. Borrower hereby
authorizes Lender at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements as
authorized by applicable law, as applicable to all or part of the Collateral.
Borrower hereby authorizes Lender and its counsel to file Uniform Commercial
Code financing statements in form and substance satisfactory to Lender
describing as the collateral covered thereby “all assets of the debtor, whether
now owned or existing or hereafter acquired or arising and all proceeds and
products thereof, including, without limitation, all fixtures on the Land” or
words to that effect, and any limitations on such collateral description,
notwithstanding that such collateral description may be broader in scope than
the Collateral described in this Security Instrument. At the request of Lender,
Borrower shall execute a certificate in form satisfactory to Lender listing the
trade names under which Borrower intends to operate the Property, and
representing and warranting that Borrower does business under no other trade
name with respect to the Property.

9

--------------------------------------------------------------------------------



Section 3.9    Title. Borrower has good, marketable and insurable fee simple
title to the real property comprising part of the Property and good title to the
balance of such Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate shall not materially and adversely affect the
value, operation or use of the Property or Borrower's ability to repay the Loan.
This Security Instrument, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
Lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. There are no
claims for payment for work, labor or materials affecting the Property which are
past due and are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of this Security
Instrument.
Section 3.10    Letter of Credit Rights. If Borrower is at any time a
beneficiary under a letter of credit relating to the properties, rights, titles
and interests referenced in Section 1.1 of this Security Instrument now or
hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (a) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (b) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case that the proceeds of any drawing
under the letter of credit are to be applied as provided in Section 7.2 of this
Security Instrument.
ARTICLE 4 - OBLIGATIONS AND RELIANCES
Section 4.1    Relationship of Borrower and Lender. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.
Section 4.2    No Reliance on Lender. The general partners, members, principals
and (if Borrower is a trust) beneficial owners of Borrower, as applicable, are
experienced in the ownership and operation of properties similar to the
Property, and Borrower and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Borrower is not relying on Lender's expertise, business acumen or advice in
connection with the Property.
Section 4.3    No Lender Obligations.
(a)    Notwithstanding the provisions of Subsections 1.1(h) and (n) or
Section 1.2, but subject to the terms of the Loan Agreement, Lender is not
undertaking the performance of (i) any obligations under the Leases or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

10

--------------------------------------------------------------------------------



(b)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any Officer's Certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or Policy, Lender shall
not be deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
Section 4.4    Reliance. Borrower recognizes and acknowledges that in accepting
the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents, Lender is expressly and primarily relying on the truth and accuracy
of the warranties and representations set forth in Section 4.1 of the Loan
Agreement without any obligation to investigate the Property and notwithstanding
any investigation of the Property by Lender; that such reliance existed on the
part of Lender prior to the date hereof, that the warranties and representations
are a material inducement to Lender in making the Loan; and that Lender would
not be willing to make the Loan and accept this Security Instrument in the
absence of the warranties and representations as set forth in Section 4.1 of the
Loan Agreement.
ARTICLE 5 - FURTHER ASSURANCES
Section 5.1    Recording of Security Instrument, etc. Borrower forthwith upon
the execution and delivery of this Security Instrument and thereafter, from time
to time, will cause this Security Instrument and any of the other Loan Documents
creating a Lien or security interest or evidencing the Lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
Lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, this Security Instrument, the other Loan Documents, any
note, deed of trust or mortgage supplemental hereto, any security instrument
with respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of this Security Instrument,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.
Section 5.2    Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all further
acts, deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Legal Requirements. Borrower, on demand, will execute and
deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements to evidence more effectively the security interest of Lender in the
Property. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including, without
limitation, such rights and remedies available to Lender pursuant to this
Section 5.2.

11

--------------------------------------------------------------------------------



Section 5.3    Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a)    If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Lender's interest in the Property, Borrower will pay the tax,
with interest and penalties thereon, if any. If Lender is advised by counsel
chosen by it that the payment of tax by Borrower would be unlawful or taxable to
Lender or unenforceable or provide the basis for a defense of usury then Lender
shall have the option by written notice of not less than one hundred twenty
(120) days to declare the Debt immediately due and payable.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Security Instrument or the Debt.
If such claim, credit or deduction shall be required by law and not fully
reimbursed or paid by Borrower, Lender shall have the option, by written notice
of not less than one hundred twenty (120) days, to declare the Debt immediately
due and payable.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.
Section 5.4    Severing of Security Instrument. The provisions of Section 8.2(c)
of the Loan Agreement are hereby incorporated herein by reference.
Section 5.5    Replacement Documents. Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower will issue, in lieu thereof, a replacement Note or other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.
ARTICLE 6 - DUE ON SALE/ENCUMBRANCE
Section 6.1    Lender Reliance. Borrower acknowledges that Lender has examined
and relied on the experience of Borrower and, to the extent applicable, its
general partners, members, principals and (if Borrower is a trust) beneficial
owners in owning and operating properties such as the Property in agreeing to
make the Loan, and will continue to rely on Borrower's ownership of the Property
as a means of maintaining the value of the Property as security for repayment of
the Debt and the performance of the Other Obligations. Borrower acknowledges
that Lender has a valid interest in maintaining the value of the Property so as
to ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, Lender can recover the Debt by a sale of
the Property pursuant to and in accordance with the terms and conditions set
forth herein.
Section 6.2    No Sale/Encumbrance. Neither Borrower nor any Restricted Party
shall Transfer the Property or any part thereof or any interest therein or
permit or suffer the Property or any part thereof or any interest therein to be
Transferred other than as expressly permitted pursuant to the terms of the Loan
Agreement.

12

--------------------------------------------------------------------------------



ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT
Section 7.1    Remedies. Upon the occurrence and during the continuance of any
Event of Default, Borrower agrees that, in addition to the revocation of the
license granted to Borrower pursuant to Section 1.2 above, Lender may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Borrower and in and to the Property, including, but not
limited to, the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Lender may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:
(a)    declare the entire unpaid Debt to be immediately due and payable;
(b)    institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one (1) or more parcels or in several interests or portions and in any
order or manner;
(c)    with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing Lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;
(d)    sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;
(e)    institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;
(f)    recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;
(g)    apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
any guarantor, any indemnitor with respect to the Loan or of any Person liable
for the payment of the Debt;

13

--------------------------------------------------------------------------------



(h)    enter into or upon the Property, either personally or by its agents,
nominees or attorneys and dispossess Borrower and its agents and servants
therefrom, without liability for trespass, damages or otherwise and exclude
Borrower and its agents or servants wholly therefrom, and take possession of all
books, records and accounts relating thereto and Borrower agrees to surrender
possession of the Property and of such books, records and accounts to Lender
upon demand, and thereupon Lender may (i) use, operate, manage, control, insure,
maintain, repair, restore and otherwise deal with all and every part of the
Property and conduct the business thereat; (ii) complete any construction on the
Property in such manner and form as Lender deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Borrower with respect to the
Property, whether in the name of Borrower or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents; (v) require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower; (vi)
require Borrower to vacate and surrender possession of the Property to Lender or
to such receiver and, in default thereof, Borrower may be evicted by summary
proceedings or otherwise and (vii) apply the receipts from the Property to the
payment of the Debt, in such order, priority and proportions as Lender shall
deem appropriate in its sole discretion after deducting therefrom all expenses
(including reasonable attorneys' fees) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, Insurance
Premium and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Lender, its counsel, agents and
employees;
(i)    exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment, the Personal Property or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Fixtures, the Equipment, the Personal Property and (ii) request Borrower
at its expense to assemble the Fixtures, the Equipment, and the Personal
Property and make it available to Lender at a convenient place acceptable to
Lender. Any notice of sale, disposition or other intended action by Lender with
respect to the Fixtures, the Equipment, and the Personal Property sent to
Borrower in accordance with the provisions hereof at least five (5) days prior
to such action, shall constitute commercially reasonable notice to Borrower;
(j)    apply any sums then deposited or held in escrow or otherwise by or on
behalf of Lender in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its sole discretion:
(i)Taxes and Other Charges;
(ii)Insurance Premiums;
(iii)Interest on the unpaid principal balance of the Note;
(iv)Amortization of the unpaid principal balance of the Note; or
(v)All other sums payable pursuant to the Note, the Loan Agreement, this
Security Instrument and the other Loan Documents, including, without limitation,
advances made by Lender pursuant to the terms of this Security Instrument;
(k)    pursue such other remedies as Lender may have under applicable law; or

14

--------------------------------------------------------------------------------



(l)    apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its sole and
absolute discretion.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.
Section 7.2    Application of Proceeds. The purchase money, proceeds and avails
of any disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.
Section 7.3    Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, or if Borrower fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make any payment or do any act required of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the cost and expense thereof (including
reasonable attorneys' fees to the extent permitted by law), with interest as
provided in this Section 7.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period after notice from Lender that such
cost or expense was incurred to the date of payment to Lender. All such costs
and expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.
Section 7.4    Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.
Section 7.5    Recovery of Sums Required To Be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due, without regard to whether or not the
balance of the Debt shall be due, and without prejudice to the right of Lender
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Borrower existing at the time such earlier action was commenced.

15

--------------------------------------------------------------------------------



Section 7.6    Examination of Books and Records. At reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine the records, books, management and other papers of Borrower
which reflect upon their financial condition, at the Property or at any office
regularly maintained by Borrower where the books and records are located. Lender
and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located. This
Section 7.6 shall apply throughout the term of the Note and without regard to
whether an Event of Default has occurred or is continuing.
Section 7.7    Other Rights, etc.
(a)    The failure of Lender to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Security
Instrument. Borrower shall not be relieved of Borrower's obligations hereunder
by reason of (i) the failure of Lender to comply with any request of Borrower or
any guarantor or any indemnitor with respect to the Loan or to take any action
to foreclose this Security Instrument or otherwise enforce any of the provisions
hereof or of the Note or the other Loan Documents, (ii) the release, regardless
of consideration, of the whole or any part of the Property, or of any person
liable for the Debt or any portion thereof or (iii) any agreement or stipulation
by Lender extending the time of payment or otherwise modifying or supplementing
the terms of the Note, this Security Instrument or the other Loan Documents.
(b)    It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether the insurance in force is adequate as to the amount of risks insured.
Possession by Lender of any Property or collateral not in Lender's possession
shall not be deemed an election by Lender of judicial relief.
(c)    Lender may resort for the payment of the Debt to any other security held
by Lender in such order and manner as Lender, in its discretion, may elect.
Lender may take action to recover the Debt, or any portion thereof, or to
enforce any covenant hereof without prejudice to the right of Lender thereafter
to foreclose this Security Instrument. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled to every right and remedy now or hereafter
afforded at law or in equity.
Section 7.8    Right to Release Any Portion of the Property. Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.
Section 7.9    Violation of Laws. If the Property is not in material compliance
with Legal Requirements after notice to Borrower and Borrower's failure to cure
any non-compliance, Lender may impose additional requirements upon Borrower in
connection herewith including, without limitation, monetary reserves or
financial equivalents.

16

--------------------------------------------------------------------------------



Section 7.10    Reserved.
Section 7.11    Right of Entry. Upon reasonable notice to Borrower, Lender and
its agents shall have the right to enter and inspect the Property at all
reasonable times.
ARTICLE 8 - ENVIRONMENTAL INDEMNITY
Section 8.1    Environmental Indemnity. Simultaneously with this Security
Instrument, Borrower and Guarantor have executed that certain Environmental
Indemnity. The obligations of Borrower and Guarantor under the Environmental
Indemnity are not part of the Debt and are not secured by this Security
Instrument.
ARTICLE 9 - WAIVERS
Section 9.1    Waiver of Counterclaim. To the extent permitted by applicable
law, Borrower hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.
Section 9.2    Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of this Security Instrument and on behalf of all
persons to the extent permitted by applicable law.
Section 9.3    Waiver of Notice. To the extent permitted by applicable law,
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Security Instrument and the
other Loan Documents specifically and expressly provided for the giving of
notice by Lender to Borrower and except with respect to matters for which Lender
is required by applicable law to give notice, and Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Security Instrument and the Loan Documents do not specifically
and expressly provide for the giving of notice by Lender to Borrower.
Section 9.4    Waiver of Statute of Limitations. To the extent permitted by
applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.
Section 9.5    Survival. The indemnifications made in this Security Instrument
and other Loan Documents shall terminate upon repayment of the Debt in full
except as otherwise expressly provided in this Security Instrument or the other
Loan Documents.
ARTICLE 10 - EXCULPATION
The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

17

--------------------------------------------------------------------------------



ARTICLE 11 - NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.
ARTICLE 12 - APPLICABLE LAW
Section 12.1    Governing Law. This Security Instrument shall be governed in
accordance with the terms and provisions of Section 10.3 of the Loan Agreement.
Section 12.2    Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the Maximum Legal Rate or amount, (b) in calculating whether any interest
exceeds the Maximum Legal Rate, all such interest shall be amortized, prorated,
allocated and spread over the full amount and term of all principal indebtedness
of Borrower to Lender and (c) if through any contingency or event, Lender
receives or is deemed to receive interest in excess of the Maximum Legal Rate,
any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Borrower to Lender, or
if there is no such indebtedness, shall immediately be returned to Borrower.
Section 12.3    Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.
ARTICLE 13 - DEFINITIONS
Section 13.1    All capitalized terms not defined herein shall have the
respective meanings set forth in the Loan Agreement. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Security Instrument may be used interchangeably in singular
or plural form and the word “Borrower” shall mean “each Borrower and any
subsequent owner or owners of the Property or any part thereof,” the word
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
this Security Instrument,” the word “Property” shall include any portion of the
Property and any interest therein, and the phrases “attorneys' fees”, “legal
fees” and “counsel fees” shall include reasonable attorneys', paralegal and law
clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Lender in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder.
ARTICLE 14 - MISCELLANEOUS PROVISIONS
Section 14.1    No Oral Change. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the Lender and by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought (as applicable).

18

--------------------------------------------------------------------------------



Section 14.2    Successors and Assigns. This Security Instrument shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.
Section 14.3    Inapplicable Provisions. If any term, covenant or condition of
the Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.
Section 14.4    Headings, etc. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
Section 14.5    Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
Section 14.6    Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower's obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.
Section 14.7    Entire Agreement. The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Debt and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect thereto.
Borrower hereby acknowledges that, except as incorporated in writing in the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents,
there are not, and were not, and no Persons are or were authorized by Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the transaction which is the subject of the
Note, the Loan Agreement, this Security Instrument and the other Loan Documents.
Section 14.8    Limitation on Lender's Responsibility. No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger other than those finally determined by a
court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of Lender. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

19

--------------------------------------------------------------------------------



ARTICLE 15 - DEED OF TRUST PROVISIONS
Section 15.1    Concerning the Trustee. If directed by Lender to foreclose the
lien and security interest of this Security Instrument, Trustee will either
personally or by agent give notice of the foreclosure sale as required by
applicable law as then in effect and sell and convey all or part of the Property
“AS IS” to the highest bidder for cash, subject to the Permitted Encumbrances
and without representation or warranty, express or implied by Trustee. Trustee
shall pay from the proceeds of the sale, in this order (a) expenses of
foreclosure, including, a reasonable commission in an amount not in excess of
that permitted by law, to Trustee; (b) to Lender, the full amount of principal,
interest, attorney's fees, and other charges due and unpaid; (c) any amounts
required by law to be paid before payment to Borrower and (d) to Borrower, any
balance. Trustee shall be under no duty to take any action hereunder except as
expressly required hereunder or by law, or to perform any act which would
involve Trustee in any expense or liability or to institute or defend any suit
in respect hereof, unless properly indemnified to Trustee's reasonable
satisfaction. Trustee, by acceptance of this Security Instrument, covenants to
perform and fulfill the trusts herein created, being liable, however, only for
gross negligence or willful misconduct, and hereby waives any statutory fee and
agrees to accept reasonable compensation, in lieu thereof, for any services
rendered by Trustee in accordance with the terms hereof. Trustee may resign at
any time upon giving thirty (30) days' notice to Borrower and to Lender. Lender
may remove Trustee at any time or from time to time and select a successor
trustee. In the event of the death, removal, resignation, refusal to act, or
inability to act of Trustee, or in its sole discretion for any reason whatsoever
Lender may, without notice and without specifying any reason therefor and
without applying to any court, select and appoint a successor trustee, by an
instrument recorded wherever this Security Instrument is recorded and all
powers, rights, duties and authority of Trustee, as aforesaid, shall thereupon
become vested in such successor. Such substitute trustee shall not be required
to give bond for the faithful performance of the duties of Trustee hereunder
unless required by Lender. The procedure provided for in this paragraph for
substitution of Trustee shall be in addition to and not in exclusion of any
other provisions for substitution, by law or otherwise.
Section 15.2    Trustee's Fees. Borrower shall pay all reasonable costs, fees
and expenses incurred by Trustee and Trustee's agents and counsel in connection
with the performance by Trustee of Trustee's duties hereunder and all such
costs, fees and expenses shall be secured by this Security Instrument.
Section 15.3    Certain Rights. After an Event of Default, with the approval of
Lender, Trustee shall have the right to take any and all of the following
actions: (a) to select, employ, and advise with counsel (who may be, but need
not be, counsel for Lender) upon any matters arising hereunder, and shall be
fully protected in relying as to legal matters on the advice of counsel, (b) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his/her agents or attorneys and (c) any and all other
lawful action as Lender may instruct Trustee to take to protect or enforce
Lender's rights hereunder. Trustee shall not be personally liable in case of
entry by Trustee, or anyone entering by virtue of the powers herein granted to
Trustee, upon the Property for debts contracted for or liability or damages
incurred in the management or operation of the Property. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting an action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for actual reasonable expenses incurred by Trustee in the
performance of Trustee's duties hereunder and to reasonable compensation for
such of Trustee's services hereunder as shall be rendered.
Section 15.4    Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

20

--------------------------------------------------------------------------------



Section 15.5    Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Borrower by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to the Trustee or
substitute trustee such estates rights, powers, and duties, then, upon request
by the Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Borrower.
Section 15.6    Succession Instruments. Any substitute trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his/her predecessor in the rights hereunder with like
effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Lender or of the substitute trustee, the Trustee ceasing to
act shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in the Trustee's place.
ARTICLE 16 - STATE-SPECIFIC PROVISIONS
Section 16.1    Certain Matters Relating to Property Located in the State of
California. With respect to the Property which is located in the State of
California, notwithstanding anything contained herein:
(a)Power of Sale. Lender may deliver to Trustee a written declaration of an
Event of Default and demand for sale which requests that Trustee record and
serve a written notice of default and of election to cause the Property to be
sold, and cause any or all of the Property to be sold under the power of sale
granted by this Security Instrument in the manner hereinbelow specified in this
Section 16.1.
(i)Declaration of Default; Acceptance. Lender shall (1) deliver to Trustee a
written declaration of an Event of Default which recites facts which demonstrate
Borrower's default, and a demand that Trustee sell the Property, and (2) deposit
the Note and this Security Instrument, if required by law, with Trustee. Trustee
shall accept Lender's declaration of an Event of Default as true and as
demonstrative of Borrower's default, and shall record and serve a written notice
of default and of election to cause the Property to be sold in the manner
required by applicable law.
(ii)Rescission of Notice of Default. Lender may rescind any notice of default at
any time before Trustee's sale by executing a notice of rescission and recording
it. The recordation of the notice will constitute a cancellation of any prior
declaration of an Event of Default and demand for sale and of any acceleration
of maturity of the Debt affected by any prior declaration or notice of an Event
of Default. The exercise by Lender of the right of rescission will not
constitute a waiver of any default then existing or subsequently occurring, or
impair the right of Lender to execute other declarations of default and demand
for sale, or notices of default and of election to cause the Property to be
sold, nor otherwise affect the Note or this Security Instrument, or any of the
rights, obligations or remedies of Lender or Trustee hereunder or under
applicable law.
(iii)Date of Trustee's Sale. If, after the expiration of any period of time
provided by applicable law, Borrower's Event of Default has not been cured and
Borrower's Debt has not been reinstated in the manner required by applicable
law, Trustee shall establish a date for the sale of the Property and record and
serve a notice of sale in the manner required by applicable law.

21

--------------------------------------------------------------------------------



(iv)Trustee's Sale. If, on or before the date scheduled for the sale of the
Property, Borrower's Event of Default has not been cured and the Debt has not
been reinstated, Trustee, without demand on Borrower, shall sell the Property at
the time and place fixed by Trustee in the notice of sale, either as a whole or
in separate parcels, and in such order as Trustee may determine, at public
auction, and to any Person, including Borrower, Lender or Trustee. The Property
shall be sold to the highest bidder for cash payable at the time of sale.
Notwithstanding the foregoing, instead of paying cash for the Property, Lender
may credit the amount of its auction sale bid by the amount of the Debt, or any
fraction thereof, including, without limitation, Trustee's cost and expenses
from the sale of the Property. Lender will be entitled to bid, at any trustee's
or foreclosure sale of the Property, the amount of the Environmental Damages (as
hereinafter defined), any costs incurred by Lender with respect to any Hazardous
Substances (as defined in the Environmental Indemnity) and interest in addition
to the amount of other Debt as a credit bid, the equivalent of cash.
Furthermore, if a bid has been made by Lender in the amount of the Debt, other
than Debt for Environmental Damages and any costs incurred by Lender with
respect to any Hazardous Substances incurred by Lender, any Debt comprised of
the Environmental Damages and any costs incurred by Lender with respect to any
Hazardous Substances shall not be discharged by virtue of the full credit bid
and shall remain an obligation of Borrower to be satisfied under this Security
Instrument.
(v)Delivery of Deed. Trustee shall deliver to the purchaser of the Property a
deed and/or assignment which conveys title to the Property without any covenant
or warranty, express or implied. The recitals in the deed and/or assignment of
any matters or facts shall be conclusive proof of their truthfulness.
(vi)Postponement of Trustee's Sale. Trustee may postpone the sale of all or any
portion of the Property in accordance with California Civil Code §2924g, by
public announcement at the time and place of sale, and from time to time
thereafter Trustee may postpone such sale by public announcement at the time
fixed by the preceding postponement or as otherwise allowed by said statute.
(vii)Application of Sale Proceeds. The proceeds of Trustee's public auction of
the Property shall be applied in the following manner: (1) payment of the
portion of the Debt attributable to the costs and expenses of the sale; (2)
repayment of the portion of the Debt attributable to any sums expended or
advanced by Lender (other than the Environmental Damages and costs incurred by
Lender with respect to any Hazardous Substances) under the terms of this
Security Instrument, plus interest at the Default Rate; (3) payment of all other
Debt and all other obligations of Borrower secured by this Security Instrument,
in any order that Lender chooses; (4) repayment of the portion of the Debt
attributable to the Environmental Damages and costs incurred by Lender with
respect to any Hazardous Substances under the terms of this Security Instrument,
plus interest at the Default Rate; and (5) the remainder, if any, to satisfy the
outstanding balance of obligations secured by any junior encumbrances in the
order of their priority, then to Borrower or Borrower's successor in interest or
to any other Person or Persons legally entitled thereto.

22

--------------------------------------------------------------------------------



(viii)Proof of Compliance with the Law. If there is a sale of the Property, or
any part of it, and the execution of a deed and/or assignment for it, the
recital of default and of recording notice of breach and election of sale, and
of the elapsing of the required time between the recording and the following
notice, and of the sale should be made, will be prima facie proof of the
default, recording, election, elapsing of time, and the due giving of notice,
and that the sale was regularly and validly made on proper demand by Lender. The
receipt for the purchase money recited or in any deed and/or assignment executed
to the purchaser will be sufficient discharge to the purchaser from all
obligations to see to the proper application of the purchase money.
(b)Acceptance by Trustee. Trustee accepts this trust when this Security
Instrument, duly executed and acknowledged, is made a public record as provided
by law. Trustee is not obligated to notify any party hereto of pending sale
under any other deed of trust or of any action or proceeding in which Borrower,
Lender or Trustee shall be a party unless brought by Trustee.
(c)Rights and Duties. It shall be no part of the duty of Trustee to see to any
recording, filing or registration of this Security Instrument or any other
instrument in addition or supplemental hereto, or to give any notice thereof, or
to see to the payment of or be under any duty in respect of any tax or
assessment or other governmental charge which may be levied or assessed on the
Property, or any part thereof, or against Trustee, or to see to the performance
or observance by Borrower of any of the covenants and agreements contained
herein. Trustee shall not be responsible for the execution, acknowledgement or
validity of this Security Instrument or of any instrument in addition or
supplemental hereto or for the sufficiency of the security purported to be
created hereby, and makes no representation in respect thereof or in respect of
the rights of Lender. Trustee shall have the right to advice of counsel upon any
matters arising hereunder and shall be fully protected in relying as to legal
matters on the advice of counsel. Trustee shall not incur any personal liability
hereunder except for its own gross negligence or willful misconduct and Trustee
shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by Trustee
hereunder and believed by Trustee in good faith to be genuine.
(d)Subrogation to Existing Liens; Vendor's Lien. To the extent that proceeds of
the Note are used to pay the indebtedness secured by any outstanding lien,
security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Lender at Trustee's request, and Lender shall be
subrogated to any and all rights, security interests and liens owned by any
owner or holder of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Debt, but the terms and provisions of this Security
Instrument shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Lender is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such indebtedness by Lender, Borrower hereby waives and releases all
demands and causes of action for offsets and payments in connection with the
said indebtedness. If all or any portion of the proceeds of the loan evidenced
by the Note or of any other secured indebtedness has been advanced for the
purpose of paying the purchase price for all or a part of the Property, no
vendor's lien is waived; and Lender shall have, and is hereby granted, a
vendor's lien on the Property as cumulative additional security for the secured
indebtedness. Lender may foreclose under this Security Instrument or under the
vendor's lien without waiving the other or may foreclose under both.

23

--------------------------------------------------------------------------------



(e)Substitute Trustee. Trustee may resign by an instrument in writing addressed
to Lender, or Trustee may be removed at any time with or without cause by an
instrument in writing executed by Lender. In case of the death, resignation,
removal or disqualification of Trustee, or if for any reason Lender shall deem
it desirable to appoint a substitute or successor trustee to act instead of the
herein named trustee or any substitute or successor trustee, then Lender shall
have the right and is hereby authorized and empowered to appoint a successor
trustee, or a substitute trustee, without other formality than appointment and
designation in writing executed by Lender, and the authority hereby conferred
shall extend to the appointment of other successor and substitute trustees
successively until the Debt secured hereby has been paid in full, or until the
Property is fully and finally sold hereunder. In the event that the Debt is
owned by more than one person or entity, the holder or holders of not less than
a majority in amount of such indebtedness shall have the right and authority to
make the appointment of a successor or substitute trustee as provided for in the
preceding sentence or to remove Trustee as provided in the first sentence of
this Section 16.1(e). Such appointment and designation by Lender, or by the
holder or holders of not less than a majority of the Debt secured hereby, shall
be full evidence of the right and authority to make the same and of all facts
therein recited. If Lender is a corporation or association or trust and such
appointment is executed in its behalf by an officer or trustee of such
corporation or association or trust, such appointment shall be conclusively
presumed to be executed with authority and shall be valid and sufficient without
proof of any action by the board of directors or any superior officer of the
corporation or association or trust. Upon the making of any such appointment and
designation, all of the estate and title of Trustee in the Property shall vest
in the named successor or substitute trustee, and it shall thereupon succeed to
and shall hold, possess and execute, all of the rights, powers, privileges,
immunities and duties herein conferred upon Trustee; but, nevertheless, upon the
written request of Lender or of the successor or substitute trustee, the trustee
ceasing to act shall execute and deliver an instrument transferring to such
successor or substitute trustee all of the estate and title in the Property of
the trustee so ceasing to act, together with all the rights, powers, privileges,
immunities and duties herein conferred upon the Trustee, and shall duly assign,
transfer and deliver any of the properties and moneys held by said trustee
hereunder to said successor or substitute trustee. All references herein to
“Trustee” shall be deemed to refer to Trustee (including any successor or
substitute appointed and designated as herein provided) from time to time acting
hereunder.
(f)No Liability of Trustee. TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF
JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR
ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING TRUSTEE'S NEGLIGENCE),
EXCEPT FOR TRUSTEE'S GROSS NEGLIGENCE OR MISCONDUCT. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law), and Trustee shall be under no liability for
interest on any moneys received by it hereunder. Trustee hereby ratifies and
confirms any and all acts which the herein-named Trustee or its successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof.
(g)Judgment on Environmental Provision.
(i)Judgment Sought. Pursuant to California Code of Civil Procedure §736, Lender
may bring an action (as such term is defined in California Code of Civil
Procedure §22) for breach of contract against Borrower for breach of any
provision contained in the Environmental Indemnity (the “Environmental
Provision”), for the recovery of the Environmental Damages listed in Section
(ii) hereof, and for the enforcement of the Environmental Provision, whether the
Environmental Provision is or was contained in or

24

--------------------------------------------------------------------------------



secured by this Security Instrument and whether or not this Security Instrument
has been discharged, reconveyed or foreclosed upon. Notwithstanding the
foregoing, no injunction for the enforcement of an Environmental Provision may
be issued after (x) satisfaction of the Debt or (y) transfer of Borrower's
right, title and interest in and to the “Real Property Security” (as such term
is defined in California Code of Civil Procedure §736(f)(4)) in a bona fide
transaction to an unaffiliated third party for fair value.
(ii)Damages. The damages that Lender may recover pursuant to Section (i) above
shall be limited to reimbursement or indemnification of the following
(collectively, the “Environmental Damages”): (w) if not pursuant to an order of
any Governmental Authority relating to the cleanup, remediation, or other
response action required by any applicable rule promulgated by a Governmental
Authority, those costs relating to a reasonable and good faith cleanup,
remediation, or other response action concerning a Release (such term shall have
the meaning ascribed to it under California Civil Code §2929.5 and under
California Civil Code of Procedure §726.5 and §736) or threatened release of
Hazardous Substances which is anticipated by the Environmental Provision; (x) if
pursuant to an order of any Governmental Authority which is anticipated by the
Environmental Provision, all amounts reasonably advanced in good faith by Lender
in connection therewith, provided that Lender negotiated, or attempted to
negotiate, in good faith to minimize the amounts it was required to advance
under the order; (y) indemnification against all liabilities of Lender to any
third party relating to the breach and not arising from acts, omissions or other
conduct which occur after Borrower is no longer an owner or operator of the
“Real Property Security” in accordance with the standards set forth in
California Code of Civil Procedure §726.5(d) (for the purposes of this Section
(ii), the term “owner or operator” means those persons described in §101(20)(A)
of CERCLA); and (z) attorneys' fees and costs incurred by Lender relating to the
breach. Notwithstanding the foregoing, the Environmental Damages recoverable by
Lender shall not include (w) any part of the principal amount or accrued
interest of the Debt, except for any amounts advanced by Lender to cure or
mitigate the breach of any Environmental Provision that is added to the
principal amount, and contractual interest thereon, or (x) amounts which relate
to a Release which was knowingly permitted, caused or contributed to by Lender
or any affiliate or agent of Lender.
(h)Waiver of Lien. Pursuant to the terms of California Code of Civil Procedure
§726.5, Lender may (i) waive its lien against (A) any parcel of “Real Property
Security” that is “environmentally impaired” (as such term is defined in
California Code of Civil Procedure §726.5(e)(3)), or is an “affected parcel” (as
such term is defined in California Code Civil Procedure §726.5(e)(1)), and (B)
all or any portion of the personal property attached to such parcels and (ii)
exercise (A) the rights and remedies of an unsecured creditor including
reduction of its claim against Borrower to judgment and (B) any other rights and
remedies permitted by law. As between Lender and Borrower, for purposes of
California Code of Civil Procedure §726.5, Borrower shall have the burden of
proving that (1) the Release or threatened Release was not (x) knowingly or
negligently caused or contributed to, or (y) knowingly or willfully permitted or
acquiesced to, by Borrower or any related party (as such term is defined in
California Code of Civil Procedure §726.5(e)(6)), or any affiliate or agent of
Borrower or any related party, and (2) in conjunction with the making, renewal
or modification of the Debt, (x) neither Borrower, any related party nor any
affiliate or agent of Borrower or any related party had actual knowledge or
notice of the Release or threatened Release of any Hazardous Substances, or (y)
if such a Person had knowledge or notice of the Release or threatened Release,
Borrower made written disclosure thereof to Lender after Lender's written
request for information concerning the environmental condition of the Real
Property Security, or (z) Lender otherwise obtained actual knowledge thereof
prior to the making, renewal or modification of the Debt.

25

--------------------------------------------------------------------------------



(i)Reconveyance Upon Payment of Debt. In the event that Borrower shall cause to
be paid the entire Debt and perform in full all of its obligations under the
Loan Documents, Lender shall release and shall cause Trustee to release the
Property from the lien of this Security Instrument and to reconvey (without
warranty by or recourse against Trustee or Lender) the Property to Borrower.
Upon Trustee's receipt of Lender's request for reconveyance, Trustee shall
reconvey, without warranty, the Property or that portion held. When the Property
has been fully reconveyed, the last reconveyance will operate as a reassignment
of all future Rents to the Person legally entitled.
(j)Environmental Addendum.
(i)Lender shall have the right, but not the obligation, to enter upon the
Property, from time to time upon prior reasonable notice, and in its discretion,
to conduct inspections of the Property and the activities conducted thereon to
determine the compliance with all Environmental Law (as defined in the
Environmental Indemnity), the presence of Hazardous Substances and the existence
of any potential damages as a result of the condition of the Property. In
furtherance thereof, Borrower hereby grants to Lender and its agents, employees
and qualified consultants and contractors, the right to enter upon the Property
and to perform such tests on the Property (including invasive tests) as are
reasonably necessary. Lender shall conduct such inspections and tests at
reasonable times, shall use its best efforts to minimize interference with the
operation of the Property and agrees to restore the condition of the Property,
but Lender shall not be liable for any interference caused thereby unless due to
the gross negligence or willful misconduct or omission of Lender. In furtherance
of the purposes above, without limitation of any of Lender's other rights,
Lender may: (x) obtain a court order to enforce Lender's right to enter and
inspect the Property under California Civil Code §2929.5, to which the decision
of Lender as to whether there exists any Hazardous Substances on or about the
Property in violation of any Environmental Law, or a breach by Borrower of any
environmental provision of this Security Instrument or any of the other Loan
Documents, will be deemed reasonable and conclusive as between the parties; and
(y) have a receiver be appointed under California Code of Civil Procedure §564
to enforce Lender's right to enter and inspect the Property for the purpose set
forth above.
(ii)Borrower and Lender agree that: (x) this paragraph is intended as Lender's
written request for information and Borrower's written response concerning the
environmental condition of the Property as provided in California Code of Civil
Procedure §726.5; and (y) each representation, warranty or covenant, or
indemnity made by Borrower in this Security Instrument or in the other Loan
Documents that relates to the environmental condition of the Property is
intended by Borrower and Lender to be an “environmental provision” for the
purposes of California Code of Civil Procedure §736 and will survive the payment
of the Debt and the termination or expiration of this Security Instrument and
will not be affected by Lender's acquisition of any interest in the Property,
whether by full credit bid at foreclosure, deed in lieu of that and/or
assignment in lieu of that, or otherwise. If there is any transfer of any
portion of Borrower's interest in the Property, any successor-in-interest to
Borrower agrees by its succession to that interest that the written request made
pursuant to this paragraph will be deemed remade to the successor-in-interest
without any further or additional action on the part of Lender and that by
assuming the Debt secured by this Security Instrument or by accepting the
interest of Borrower subject to the lien of this Security Instrument, the
successor remakes each of the representations and warranties in this Security
Instrument and agrees to be bound by each covenant in this Security Instrument,
including but not limited to any indemnity provision.

26

--------------------------------------------------------------------------------



(k)Intentionally Omitted.
(l)Border Zone Property. Borrower represents and warrants that the Property has
not been designated as Border Zone Property under the provisions of California
Health and Safety Code §25220 et seq. or any regulation adopted in accordance
therewith and there has been no occurrence or condition on any real property
adjoining or in the vicinity of the Property that is reasonably likely to cause
the Property or any part thereof to be designated as Border Zone Property.
(m)Waiver of Statutory Regulation. By initialing below, Borrower waives any
right under California Civil Code §2954.10 or otherwise to prepay the Note, in
whole or in part, without a prepayment premium as contemplated in the Loan
Agreement. Borrower acknowledges that prepayment of the Note may result in
Lender's incurring additional losses, costs, expenses, and liabilities,
including, but not limited to, lost revenue and lost profits. Borrower therefore
agrees to pay any prepayment charges on the terms and conditions provided
herein, including, without limitation, upon any Event of Default attributable to
the transfer or conveyance of any right, title, or interest in the Property.
BORROWER AGREES THAT LENDER'S WILLINGNESS TO MAKE THE LOAN AT THE INTEREST RATE
FOR THE TERM SET FORTH HEREIN CONSTITUTES ADEQUATE CONSIDERATION, GIVEN
INDIVIDUAL WEIGHT BY BORROWER, FOR THIS WAIVER AND AGREEMENT.

--------------------------------------------------------------------------------



[NO FURTHER TEXT ON THIS PAGE]

27

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.
BORROWER:
PUENTE HILLS MALL, LLC, a Delaware limited liability company
By:
PUENTE HILLS MALL REIT, LLC, a Delaware limited liability company, its sole
member

By:
OG RETAIL HOLDING CO., LLC, a Delaware limited liability company, its managing
member

By:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited liability
partnership, as administering member

By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner



By:
/s/ Mark E. Yale    

Mark E. Yale
Executive Vice President, Chief Financial Officer and Treasurer



28

--------------------------------------------------------------------------------



ACKNOWLEDGMENT




State of OHIO    )
) ss.:
County of frANKLIN    )
On the 19th day of June, 2012, before me, the undersigned, personally appeared
Mark E. Yale as Executive Vice President, Chief Financial Officer and Treasurer
of Glimcher Properties Corporation, a Delaware corporation, sole general partner
of Glimcher Properties Limited Partnership, a Delaware limited partnership, the
administering member of Puente Hills Mall REIT, LLC, a Delaware limited
liability company, the managing member of OG Retail Holding Co., LLC, a Delaware
limited liability company, the sole equity member of PUENTE HILLS MALL, LLC, a
Delaware limited liability company, and who is personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the company
upon behalf of which the individual acted, executed the instrument.
    
[notary2.jpg]
/s/ Janelle R. Courtright
Printed Name:
Janelle R. Courtright
Notary Public in and for said State
 
 




29

--------------------------------------------------------------------------------





EXHIBIT A
(Legal Description)
(Legal Description of Property)
All that certain real property situated in the County of Los Angeles, State of
California, described as follows:
PARCEL A - Fee Simple:
Parcels 5, 7 and 8, in the City of Industry, County of Los Angeles, State of
California, as shown on Parcel Map No. 322, filed in Book 315, Page(s) 37
through 44, inclusive, of Parcel Maps, in the Office of the County Recorder of
said County.

30

--------------------------------------------------------------------------------



PARCEL B - Easements:
Non-exclusive easements, creating rights in real property, including but not
limited to, ingress and egress, passage and parking of vehicles; passage and
accommodation of pedestrians; sewer lines, water and gas mains, electrical power
lines, telephone lines, and other utility lines; development and construction of
said Tract; the construction, reconstruction, erection, removal and maintenance,
on, to, over, under and across to a maximum distance of 14 feet, of footings,
supports, canopies, flag poles, roof and building overhangs, awnings, alarm
bells, signs, lights and lighting devices and similar appurtenances over the
“Common Area” as defined and described in that certain Construction, Operation
and Reciprocal Easement Agreement in and upon all the terms, covenants,
conditions, provisions, reservations, limitations, duties, obligations, liens,
assessments and easements as more particularly and fully described and set forth
in said agreement by and between Hahn-Puente Associates, a limited partnership
in which Ernest W. Hahn, Inc., a California corporation, is the general partner;
Broadway-Hale Store, Inc., a California corporation; Sears, Roebuck and Co., a
New York corporation; Adcor Realty Corporation, a New York corporation; and J.C.
Penney Properties, Inc., a Delaware corporation, dated December 22, 1972 and
recorded December 22, 1972 as Instrument No. 712, as amended by that certain
First Amendment to Construction, Operation and Reciprocal Easement Agreement by
and between Hahn-Puente Associates, a limited partnership in which Ernest W.
Hahn, Inc., a California corporation, is the general partner; Broadway-Hale
Store, Inc., a California corporation; Sears, Roebuck and Co., a New York
corporation; Adcor Realty Corporation, a New York corporation, and J.C. Penney
Properties, Inc., a Delaware corporation; dated February 1, 1974 and recorded
March 11, 1974 as Instrument No. 3991, as amended by that certain Second
Amendment to Construction, Operation and Reciprocal Easement Agreement by and
between Hahn-Puente Associates, a Limited Partnership in which Ernest W. Hahn,
Inc., a California corporation, is the general partner; Carter Hawley Hale
Stores, Inc., a California corporation (fka Broadway-Hale Stores, Inc.); Sears,
Roebuck and Co., a New York corporation; Adcor Realty Corporation, a New York
corporation; and J.C. Penney Properties, Inc., a Delaware corporation, dated
September 20, 1984 and recorded October 1, 1984 as Instrument No. 84-1172544,
and as further amended by that certain Third Amendment to Construction,
Operation and Reciprocal Easement Agreement by and between Krausz Puente LLC, a
California limited liability company; The May Department Stores Company, a New
York corporation; and Sears, Roebuck and Co., a New York corporation, dated
December 1, 2001 and recorded January 8, 2002 as Instrument No. 02-0045017,
Fourth Amendment to Construction, Operation and Reciprocal Easement Agreement by
and between Puente Hills Mall, LLC, a Delaware limited liability company, Macy's
West Stores, Inc., an Ohio corporation, f/k/a Macy's Department Stores, Inc.,
and Sears, Roebuck and Co., a New York corporation, dated November 30, 2010 and
recorded January 14, 2011 as Instrument No. 20110085677, all in the Recorder's
Office of Los Angeles County, California.
PARCEL C - Easements:
Easements for the construction, reconstruction, erection, removal and
maintenance on, to, over, under and across the "Encroachment Area" of the
"Encroachment" as to such terms are defined in that certain encroachment
easement agreement recorded April 23, 1997, as Instrument No. 97-606562, ("The
Encroachment Easement") and for minor encroachments of building overhangs,
canopies, columns, eaves, signs, pilasters and pillars, extending from the
encroachment area onto Parcel A, as created in and by said encroachment
easement.

31

--------------------------------------------------------------------------------



PARCEL D - Non-Exclusive Easements:
Non-exclusive easements, creating rights in real property as contained in that
certain Declaration of Covenants, Conditions and Restrictions by Puente Hills
Mall, LLC, a Delaware limited liability company, dated March 24, 2003 and
recorded March 26, 2003 as Instrument No. 03-838916, in the Recorder's Office of
Los Angeles County, California.


Assessor's Parcel Number:
8265-004-039 / 8265-004-040 / 8265-004-118 8265-004-120 / 8265-004-121




32